Citation Nr: 0930728	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1943 to January 
1946.  He died in March 2005.  The appellant is his surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The appellant is currently unrepresented in this 
appeal.  This case has been advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that coronary artery disease has been listed 
on the Veteran's death certificate as an underlying cause of 
the Veteran's death, and that diabetes was identified as a 
significant condition contributing to his death.  During his 
lifetime, the Veteran asserted (application for VA 
compensation benefits in September 2002 and VA Form 9 dated 
in January 2004) that he had been diagnosed with hypertension 
and diabetes during service.  He indicated that he had been 
taking hypertension medication for over sixty years.  The 
Veteran essentially contended that his coronary artery 
disease was related, or secondary, to his hypertension.  

In an effort to corroborate the Veteran's assertion, attempts 
to obtain the Veteran's service treatment records have been 
undertaken.  No such records have been associated with the 
claims file, and there has been no demonstration that further 
attempts to obtain such records would serve any useful 
purpose.  However, it appears that further effort to obtain 
post-service medical records, to include any records of 
treatment within one year of the Veteran's separation from 
service, may be useful in this case.  The earliest medical 
records associated with the claims file are VA records dated 
in 2002.  Significantly, however, a February 2002 VA record 
noted that the Veteran "had coronary artery bypass graft 
done many years ago."  The same record observed that the 
Veteran had undergone back surgery five or six years prior.  

The appellant is unrepresented in this appeal, but had been 
represented by a private attorney for much of the appeal 
period (from the date of claim until January 2009).  The 
Board is not convinced that the appellant has been adequately 
notified in this case, particularly regarding obtaining the 
Veteran's post-service medical treatment records.  While a 
VCAA letter was sent to the appellant in September 2006, the 
appellant was represented at that time, and it is uncertain 
as to what extent she was aware of the alternate forms of 
evidence that would be useful in this case in the absence of 
service treatment records.  

The Board finds that due to the circumstances surrounding 
this case (in other words, the almost exclusive focus on 
obtaining the Veteran's service treatment records) the 
appellant should be given a chance to identify post-service 
medical records and other evidence that may be pertinent to 
this appeal.  While it is likely such records may be VA 
records, it is unclear, and, at any rate, no such records are 
in the claims file.  Accordingly, the Board also finds that 
the RO should ensure that the Veteran's complete VA treatment 
records are associated with the claims file.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the appellant and advise her 
that, as the Veteran's service treatment 
records are not available, any evidence 
of treatment of the Veteran for coronary 
artery disease, and/or diabetes, within 
one year of separation from service, or 
the years soon after service, would be 
useful in substantiating her claim for 
service connection for the cause of the 
Veteran's death.  Request that she 
furnish the names, addresses, and dates 
of treatment of all medical providers, VA 
and non-VA, from whom the Veteran 
received treatment for his diabetes, 
hypertension and/or coronary artery 
disease, since service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the appellant, and which 
have not already been associated with the 
claims folder.  The appellant should also 
be notified that a letter or statement 
from an individual with personal 
knowledge of the Veteran's medical 
history, especially as it pertains to his 
diabetes, hypertension and/or coronary 
artery disease treatment and medication, 
could be beneficial to the claim.

2.  The RO should request all VA medical 
records not already associated with the 
claims file pertaining to examination or 
treatment of the Veteran since service, 
and prior to 2002, from the VA facility 
in Wichita, Kansas (and other VA 
facilities, if identified by the 
appellant) and associate them with the 
claims file.

3.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, an 
opinion from a VA physician), arrange for 
such development.

4.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
the cause of the Veteran's death.  If the 
benefit sought is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and her representative, 
if any, should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




